Citation Nr: 0101389	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 8, 1997 
for a grant of service connection for a right shoulder 
injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1991 to April 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Salt Lake City, Utah 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which that RO granted service connection for status 
post right shoulder injury, with a temporary 100 percent 
convalescence rating based on surgery, effective July 8, 
1997, and a 10 percent rating effective September 1, 1997.  
The veteran was notified of this action by the St. 
Petersburg, Florida, RO.  The Board notes that a basis for 
the veteran's disagreement with the effective date of the 
grant of service connection is actually a claim of clear and 
unmistakable error (CUE) in the October 1994 rating decision 
that denied service connection for a right shoulder 
condition.  See 38 C.F.R. § 3.105(a) (2000); Flash v. Brown, 
8 Vet. App. 332 (1995)(CUE is another means to pursue an 
earlier effective date).  Since the RO has not previously 
considered the veteran's CUE claim, this issue must be 
referred to the RO for original adjudication.  The Board 
notes that, despite the April 1998 decision having being 
decided by the Salt Lake City RO, the veteran lives within 
the jurisdiction of the St. Petersburg, Florida, RO.  


REMAND

The Board finds that further evidentiary development is 
necessary in order to fairly adjudicate the veteran's claim.  
The Board notes that June 2000 "Statement of Accredited 
Representative in Appeal[ed] Case" indicates that the 
veteran requests a Travel Board hearing per his August 1999 
"Appeal to Board of Veterans' Appeals" (VA Form 9).  Upon 
reviewing the VA Form 9, there does appear to be some 
ambiguity as to whether the veteran requested a Travel Board 
hearing or a personal hearing before the RO.  Even though the 
veteran received a RO hearing, the Board finds that a Travel 
Board hearing should be scheduled in light of the ambiguity 
in the VA Form 9 and the veteran's subsequent request in June 
2000.      

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing concerning the 
appeal for an effective date earlier than 
July 8, 1997 for the grant of service 
connection for a right shoulder injury.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




